Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant’s amendments to the specification have overcome the objections regarding “900 C” on pg. 1, “1000 C” on pg. 8, “in few seconds” on pg. 9, and “few nm is heated” on pg. 9. Therefore, the aforementioned objections are withdrawn.
The disclosure is objected to because of the following informalities:
In the 3rd paragraph of pg. 9, “100 °C” should read “1000 °C” to maintain consistency with the previous statement of heating the surface to “between 900 and 1000 °C within a few seconds” on pg. 3.
In the 3rd paragraph of pg. 9, “depth of a few nanometer” should read “depth of a few nanometers”
Appropriate correction is required.
Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections to the claims and thus the objections are withdrawn.
Claim Interpretation
In claim 27, the limitation “in situ during the production of the HEA ceramic matrix” does not require that the targeted introduction of the controlled precipitate takes place during the deposition process, rather, a heating/annealing step may be considered part of “producing a HEA ceramic matrix” so long as it is performed within the same chamber because the heating/annealing also influences the properties of the matrix and thus the HEA ceramic matrix is still being “produced.”
In claim 30, the limitation “the bias voltage is <200 V” along with the requirement of a “negative” bias voltage is interpreted to mean that the voltage must be nonzero and between the values of 0 V and -200 V.
Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejection of claim 24-25 regarding “the selective introduction” and “a controlled precipitate structure” as well as the rejection of claim 26 regarding “the thermal treatment” 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “few nm” in claim 26 is a relative term which renders the claim indefinite. The term “few” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how many nanometers in the HEA ceramic matrix may be heated while still meeting the claim limitation. For the purposes of examination, “few nm” will be interpreted to mean at least more than 1 nm.
The term “few seconds” in claim 28 is a relative term which renders the claim indefinite. The term “few” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how long the HEA ceramic matrix may be heated to reach the claimed temperature while still meeting the claim limitation. For the purposes of examination, “few seconds” will be interpreted to mean at least more than 1 second.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25, 29, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108103494 A). Li (CN106835037A) is cited as evidence of inherency.
	Regarding claim 23, Hu (CN 108103494 A) teaches preparing a FeCoCrNiB high entropy alloy, which is ceramic due to containing boron, coating on the surface of a substrate with a matrix fcc phase and precipitating granular and short rod-like M3B phases (targeted introduction of a controlled precipitate structure into the HEA ceramic matrix) after annealing at 900 or 1000 °C (para 0022), thus necessarily generating a desired specific property of the coating structure.
	Hu fails to explicitly teach preparing the HEA ceramic matrix is performed by a PVD process. However, Hu teaches that magnetron sputtering (PVD) and the preferred method of laser cladding are both capable of producing high entropy alloys (para 0005). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the laser cladding deposition method with a magnetron sputtering method because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
	Additionally, Li (CN106835037A) teaches that at high temperatures high entropy alloys precipitate nano-phase structures exhibiting a strengthening effect (generating a desired specific property); therefore, the precipitation of Hu would inherently strengthen the coating and thus generate a desired specific property.
	Regarding claim 24, Hu teaches that the precipitates result from annealing at 900 °C or 1000 °C (thermal treatment) (para 0022).
	Regarding claim 25, Hu teaches that annealing at 900 or 1000 °C results in granular and short rod-like phases and annealing at 1150 °C results in the disappearance of the previous phases and forming of a coarse M3B phase (variation in the selective introduction of a controlled precipitate structure takes place by varying the treatment temperature) (para 0022).
	Regarding claim 29, Hu teaches that the annealing takes place after the high entropy alloy coating is formed on the substrate (para 0022) and thus the introduction of the precipitate takes place after production of the HEA ceramic matrix.
	Regarding claim 32, Hu teaches that magnetron sputtering may be used for deposition of HEA (para 0005).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108103494 A), as applied to claim 23 above, and further in view of Aytug (US 20120152337 A1).
Regarding claim 27, Hu fails to explicitly teach the targeted introduction of the controlled precipitate structure into the HEA ceramic matrix takes place in situ during the production of the HEA ceramic matrix. However, Aytug (US 20120152337 A1), in the analogous art of sputtering, teaches in-situ annealing after performing sputtering deposition (para 0023). Because Aytug teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the annealing of Hu in-situ with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 108103494 A) in view of Aytug (US 20120152337 A1), as applied to claim 27 above, and further in view of Nagase (NPL – “In-situ TEM observation of structural changes in nano-crystalline CoCrCuFeNi multicomponent high-entropy alloy (HEA) under fast electron irradiation by high voltage electron microscopy”).
Regarding claim 28, the combination of Hu and Aytug teaches the precipitate is formed after annealing at 900 or 1000 °C (Hu para 0022).
the combination of Hu and Aytug fails to explicitly teach the controlled precipitate structure is introduced into the HEA ceramic matrix by means of an instantaneous heating source for heating the surface of the HEA ceramic matrix to a temperature of between 900 and 1000 °C within a few seconds. 
However, Nagase (NPL), in the analogous art of sputtered HEA alloys, teaches causing precipitation by in-situ irradiation that produces similar results to that of annealing without grain coarsening, wherein irradiation may be performed for 60 to 1800 seconds (a few seconds) (pg. 35-36). Because irradiation and annealing are taught to achieve similar results, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the annealing method of Hu with a fast electron irradiation method, as described by Nagase, because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).

Claims 23-24, 26, 29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN106835037A) in view of Hong (KR20170106016A).
Regarding claim 23, Li (CN 106835037 A) teaches depositing a high entropy alloy of AlCrTiZrNbN, which is ceramic, onto a substrate (para 0023). Li teaches high-entropy alloys will precipitate nano-phase structures, resulting in precipitation strengthening (generate a desired property) (para 0005) but fails to explicitly teach targeted introduction of a controlled precipitate into the HEA matrix. 
However, Hong (KR20170106016A), in the analogous art of high entropy alloys, teaches a high entropy alloy comprising Ti, Zr, Al, Cr, and N (para 0014-0017), wherein the alloy is homogenized and then hardened through heating at a temperature of 500-1000 °C and subsequent cooling to produce nano-sized precipitates (para 0021, 0024, 0034; Fig. 1b). Hong also teaches forming a precipitate to improve the strength of the alloy (para 0011, 0024).  Li teaches the desire for a multi-component nitride with a high hardness (para 0015-0016). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to heat and cool the film of Li, as described by Hong, in order to produce a precipitate and increase the film strength.
Regarding claim 24, the combination of Li and Hong teaches that the precipitates are formed after the heating step (via a thermal treatment) (Hong para 0034; Fig. 1a-1b).
Regarding claim 26, the combination of Li and Hong fails to explicitly teach that only a few nm is heated directly in the HEA ceramic matrix layer by means of the thermal treatment. However, Hong teaches that the heating and cooling (annealing) is performed on the entire HEA matrix (para 0018-0021), and Li teaches the deposited film may have a thickness of about 2.8 microns (2800 nm) (para 0037). Therefore, the heating process of Li in view of Hong heats approximately 2800 nm, which broadly reads on the limitation of “a few nm.”
Regarding claim 29, the combination of Li and Hong fails to explicitly teach the targeted introduction of the controlled precipitate structure into the HEA ceramic matrix takes place after the production of the HEA ceramic matrix. However, because Hong teaches that the heating and cooling is performed on the entire alloy matrix (para 0018-0021), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the heating and cooling step after deposition of the HEA ceramic matrix film.
Alternatively, because Li in view of Hong teaches both forming the HEA ceramic matrix and causing precipitation by heating and cooling, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the HEA ceramic matrix deposition before the precipitation process because the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04(IV)(C).
Regarding claim 31, the combination of Li and Hong teaches that reactive sputtering in a nitrogen containing (reactive) atmosphere is used to deposit the AlCrTiZrNbN coating (Li para 0023, 0037).
Regarding claim 32, the combination of Li and Hong teaches the AlCrTiZrNbN is produced by reactive sputtering (Li para 0023, 0037).
Regarding claim 33, the combination of Li and Hong teaches the AlCrTiZrNbN (HEA ceramic matrix) is produced at a substrate temperature of 120 °C (between 100°C and 400°C) (Li para 0037).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN106835037A) in view of Hong (KR20170106016A), as applied to claim 23 above, and further in view of Hu (CN 108103494 A).
Regarding claim 25, the combination of Li and Hong teaches that the evenly distributed precipitates are only formed after heating (Hong para 0034; Li para 0005) and thus a variation of the selective introduction of a controlled precipitate structure takes place by varying the treatment temperature (i.e. increasing the temperature from room temperature).
Alternatively, the combination of Li and Hong fails to explicitly teach that a variation of the selective introduction of a controlled precipitate structure takes place by varying at least the treatment time or the treatment temperature. However, Hu (CN 108103494 A), in the analogous art of depositing and annealing HEA ceramics, teaches that annealing at 900 or 1000 °C results in granular and short rod-like phases and annealing at 1150 °C results in the disappearance of the previous phases and forming of a coarse M3B phase with different properties (variation in the selective introduction of a controlled precipitate structure takes place by varying the treatment temperature) (para 0022). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to vary the temperature of the heating process, and thus the precipitation that takes place, in order to optimize the properties of the film.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN106835037A) in view of Hong (KR20170106016A), as applied to claim 23 above, and further in view of Aytug (US 20120152337 A1).
Regarding claim 27, the combination of Li and Hong fails to explicitly teach the targeted introduction of the controlled precipitate structure into the HEA ceramic matrix takes place in situ during the production of the HEA ceramic matrix.
However, Aytug (US 20120152337 A1), in the analogous art of sputtering, teaches in-situ annealing after performing sputtering deposition (para 0023). Because Aytug teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the annealing of Li in view of Hong in-situ with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN106835037A) in view of Hong (KR20170106016A) and Aytug (US 20120152337 A1), as applied to claim 27 above, and further in view of Nagase (NPL – “In-situ TEM observation of structural changes in nano-crystalline CoCrCuFeNi multicomponent high-entropy alloy (HEA) under fast electron irradiation by high voltage electron microscopy”) and Hu (CN 108103494 A).
Regarding claim 28, the combination of Li, Hong, and Aytug fails to explicitly teach the controlled precipitate structure is introduced into the HEA ceramic matrix by means of an instantaneous heating source for heating the surface of the HEA ceramic matrix to a temperature of between 900 and 1000 °C within a few seconds. 
However, Nagase (NPL), in the analogous art of sputtered HEA alloys, teaches causing precipitation by in-situ irradiation that produces similar results to that of annealing without grain coarsening, wherein irradiation may be performed for 60 to 1800 seconds (a few seconds) (pg. 35-36). Because irradiation and annealing are taught to achieve similar results, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the annealing method of Li in view of Hong and Aytug with a fast electron irradiation method, as described by Nagase, because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Additionally, Hu, in the analogous art of deposition and annealing of HEA ceramics, teaches that annealing at 900 or 1000 °C results in granular and short rod-like phases and annealing at 1150 °C results in the disappearance of the previous phases and forming of a coarse M3B phase (para 0022), thus recognizing the annealing/heating temperature as a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of heating temperature by routine optimization, which can include a temperature between 900 and 1000 °C. See MPEP 2144.05(II). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN106835037A) in view of Hong (KR20170106016A), as applied to claim 23 above, and further in view of Jiang (CN108336062A).
Regarding claim 30, the combination of Li and Hong teaches HEA films may be formed by reactive sputtering under a bias voltage (Li para 0012) but fails to explicitly teach a negative bias voltage, wherein the bias voltage is less than 200 V.
However, Jiang (CN108336062A), in the analogous art of sputtering a nitride containing HEA, teaches sputtering to form AlCrTaTiZrMoN with a bias of -90 to -110 V (less than 200 V) (para 0015, 0020). Because Jiang teaches that such sputtering methods were operable with a similar HEA film to Li, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a substrate bias of -90 to -110 V in the Li deposition process to better control the incorporation of nitrogen into the film with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Response to Arguments
Applicant's arguments filed 10/7/2022 have been fully considered but they are not persuasive.
Regarding the rejections under 35 U.S.C. 112(b), the applicant argues that “few nm” and “few seconds” would have a sufficiently clear meaning to a skilled artisan in view of the specification. This argument is not persuasive because the specification provides preferable values of the “few nm” but does not clarify the metes and bounds of the term “few nm.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Similarly, the specification describes that the instantaneous heating source is preferably a nanosecond laser but this does not clarify the metes and bounds of the limitation “few seconds.” Applicant may overcome these rejections by replacing the terms “few nm” and “few seconds” with a recitation of a specific number of nanometers and a recitation that the instantaneous heating source is a nanosecond laser.
Applicant argues that Hu describes alloys annealed to 1150 C do not include the precipitate structure while the alloys annealed to 900 or 1000 C include a precipitate structure and in order to arrive at the claimed methods a skilled artisan would have had to select an annealing temperature of 900 or 1000 C instead of 1150 C and modify the laser cladding process of Hu to be a PVD process and Hu teaches away from the 900 and 1000 C embodiments because of reduced hardness and teaches away from a PVD process because it would have removed technical advantages offered by laser cladding. This argument is not persuasive because Hu describes magnetron sputtering (PVD) as an alternative to the laser cladding method, the reference does not teach away, and the reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Regarding the substitution of laser cladding for magnetron sputtering, a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use and the disclosure does not teach away from any alternatives unless it criticizes, discredits, or otherwise discourages the solution claimed. See MPEP 2123(II). Although the modification of laser cladding to sputtering may impede the ability to perform films with thicknesses of the mm level, shortened production cycles, and reduced manufacturing costs, a given course of action has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine. See MPEP 2143(V). Regarding the annealing temperatures, Hu teaches annealing at 900 or 1000 C only decreases the hardness by 7% and 9%, respectively, indicating that the reduction in hardness is not too large and thus does not inhibit the film’s wear resistance. The disclosure does not criticize, discredit, or otherwise discourage the temperature of 900 or 1000 C and thus the disclosure does not teach away, rather, the disclosure teaches annealing at 900, 1000, or 1150 C in separate embodiments and the reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. Furthermore, one skilled in the art would not have expected the substitution of laser cladding for magnetron sputtering to significantly affect the post-treatment annealing process because the same material is being formed.
Applicant argues that an ordinarily skilled artisan would not have had a reasonable expectation of success at modifying Li with the teachings of Hong because the HEA materials contain different elements with different thicknesses and thus would produce different results. This argument is not persuasive because both Li and Hong teach precipitation strengthening/hardening of HEAs occurs at high-temperature. Additionally, claims 23-24 only require targeted introduction of a precipitate structure into the HEA matrix and that the precipitated structure takes place via a thermal treatment. Therefore, one skilled in the art would have found it obvious to use a heating (thermal) process, as described by Hong, to achieve the high-temperature precipitate strengthening effect regardless of the exact temperature required for heating the material of Li. Claim 28 requires a specific temperature of 900 to 1000 C. The recitation of Hong teaching an overlapping temperature range has been removed from the rejection of 28. However, the original rejection of claim 28 also cited Hu in the alternative to teach that the annealing temperature is a result-effective variable and therefore it would have been obvious to one of ordinary skill in the art to determine the workable or optimal annealing temperatures to achieve a precipitating effect by routine optimization. As a result, the rejection of claim 28 in the action mailed 7/7/2022 is maintained and still deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794